NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted October 1, 2013*
                                Decided October 1, 2013

                                         Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge             

                         JOHN DANIEL TINDER, Circuit Judge

No. 13‐1316

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 08‐CR‐30004‐MJR

RONFREDRICK F. BOLING,                            Michael J. Reagan,
    Defendant‐Appellant.                          Judge.



                                       O R D E R

       Ronfredrick Boling moved for a sentence reduction based on a retroactive
amendment to the sentencing guidelines that lowered the base offense level for most
crimes involving crack cocaine. See 18 U.S.C. § 3582(c)(2). The district court concluded
that Boling’s imprisonment range is lower because of the amendment but nevertheless
declined to reduce his sentence. We affirm that decision.


      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐1316                                                                            Page 2


        Boling was convicted in 2008 of possessing and distributing crack. See 21 U.S.C.
§ 841(a)(1). Each of the three counts involved less than five grams. Boling’s total offense
level of 22 and criminal history category of VI yielded a guidelines imprisonment range
of 84 to 105 months, but the district court sentenced him to 180 months. As grounds for
the increase the court noted that Boling was a significant drug dealer, he already had
multiple drug convictions, he refused to accept responsibility for his new crimes, and he
had lied under oath repeatedly during his jury trial. On direct appeal we rejected
Boling’s contention that the district court’s reasons for the above‐range sentence were
inadequate. United States v. Boling, 648 F.3d 474, 483 (7th Cir. 2011).

       In 2010 the Sentencing Commission lowered the base offense level for most crack
offenses, and in 2011 the Commission made those changes retroactive. See U.S.S.G.
app. C, amends. 748, 750. As a result the upper end of Boling’s imprisonment range
dropped from 105 months to 71. In his motion Boling argued that his prison term
should be reduced to 121 months because his existing sentence is 71% higher than the
upper end of the original range and 121 would be an equivalent increase above the
revised range. In denying Boling’s motion the district judge noted that in twelve years
on the bench he had not declined a request for a sentence reduction available under
§ 3582(c)(2). But in this instance, the judge explained, the original sentence is still the
appropriate punishment. The judge summarized the reasons he had given at Boling’s
sentencing hearing and concluded that, even with the new, lower range, the lengthy
sentence still was necessary.

       On appeal Boling initially contends that the district court’s explanation for
declining to reduce his sentence is too “terse” to allow effective review. But when
deciding whether to reduce a sentence, a district court need only provide some
reasoning consistent with 18 U.S.C. § 3553(a). See United States v. Davis, 682 F.3d 596, 614
(7th Cir. 2012); United States v. Johnson, 580 F.3d 567, 570 (7th Cir. 2009). The court is not
required to analyze every § 3553(a) factor or extensively explain its reasoning. Davis, 682
F.3d at 614; United States v. Purnell, 701 F.3d 1186, 1190 (7th Cir. 2012). The explanation
given by the district court suffices for us to review its exercise of discretion.

       Still, says Boling, the district court should not have considered again his prior
drug convictions and false testimony. Section 3582(c)(2) authorizes a district court to
reduce a prison term if the Sentencing Commission has reduced the guidelines range, so
long as the court considers pertinent factors listed in § 3553(a) and the reduction is
consistent with relevant policy statements. Purnell, 701 F.3d at 1189–90; United States v.
Young, 555 F.3d 611, 613–14 (7th Cir. 2009). Even when a reduced sentence is
No. 13‐1316                                                                            Page 3

authorized, however, the decision whether to lower the term is discretionary. Dillon v.
United States, 130 S. Ct. 2683, 2692 (2010); Purnell, 701 F.3d at 1189–90. We concluded on
direct appeal that the district court adequately justified Boling’s sentence, Boling, 648
F.3d at 483, and the reasons given by the judge—including Boling’s previous drug
convictions and his lies at trial—are equally relevant when evaluating a motion under
§ 3582(c)(2). See 18 U.S.C. §§ 3553(a)(1), (a)(2), 3582(c)(2); Purnell, 701 F.3d at 1190;
Johnson, 580 F.3d at 570. The court did not abuse its discretion by taking into account
relevant information.

        Boling’s only other contention is that the district court abused its discretion by
not taking into account his efforts at rehabilitation while in prison. On this question the
court was silent, so we cannot tell if it gave any weight to Boling’s conduct after
sentencing. But even if the court did not, it was not required to do so. A judge ruling on
a § 3582(c)(2) motion is permitted—not compelled—to consider a defendant’s record in
prison. See U.S.S.G. § 1B1.10, cmt. n. 1(B)(i–iii); Purnell, 701 F.3d at 1190; Young, 555 F.3d
at 614; Johnson, 580 F.3d at 570.
                                                                                   AFFIRMED.